398 F.2d 835
N. V. STOOMVAART MAATSCHAPPIJ, "NEDERLAND" and the S. S. ROTTI, Appellants,v.STANDARD OIL COMPANY OF CALIFORNIA et al., Appellees.
No. 22050.
United States Court of Appeals Ninth Circuit.
July 8, 1968.
Certiorari Denied December 9, 1968.

See 89 S. Ct. 448.
Appeal from the United States District Court for the Northern District of California; Albert C. Wollenberg, Judge.
Francis L. Tetreault (argued), John A. Edginton of Graham & James, San Francisco, Cal., for appellants.
Noble K. Gregory (argued), Stanley J. Madden, W. Robert Buxton, Walter R. Allan, of Pillsbury, Madison & Sutro, San Francisco, Cal., for appellees.
Before BROWNING and CARTER, Circuit Judges, and FOLEY, District Judge.*
PER CURIAM:


1
The district court filed a written opinion, Standard Oil Company of California v. The S.S. ROTTI, 286 F. Supp. 677.


2
On the basis of that opinion, the judgment is affirmed.



Notes:


*
 Hon. Roger D. Foley, United States District Judge, District of Nevada, sitting by designation